Title: To Thomas Jefferson from Frederick Winslow Hatch, 23 January 1822
From: Hatch, Frederick Winslow
To: Jefferson, Thomas

Parsonage House—Mr Hatch’s respectful compliments to Mr Jefferson, & is sorry to inform him that a marriage to take place some distance from Town tomorrow Eveng will prevent the pleasure of dining with him Tomorrow.—He regrets this the more on account of the long suspension of that friendly intercourse from wh he has already deriv’d no little satisfaction, & which he will improve the earliest opporty to renew. The Rev Mr Wydown, a Gentlemen who has been already mention’d to you will do himself the pleasure to wait on you in a few days, when the favor offer’d in yr Note will be embrac’d.